Fourth Court of Appeals
                               San Antonio, Texas
                                     August 22, 2018

                                   No. 04-18-00440-CR

                                Ronald GUILLORY, JR.,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1991CR4522
                         Honorable Sid L. Harle, Judge Presiding


                                     ORDER

      The Appellant’s Motion for Leave to File Late Notice of Appeal is hereby DENIED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court